Name: Commission Regulation (EC) No 2042/1999 of 27 September 1999 on the transport of pigmeat to Russia
 Type: Regulation
 Subject Matter: transport policy;  animal product;  trade policy;  Europe;  organisation of transport
 Date Published: nan

 EN Official Journal of the European Communities28. 9. 1999 L 253/3 COMMISSION REGULATION (EC) No 2042/1999 of 27 September 1999 on the transport of pigmeat to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; (2) Whereas an invitation to tender was opened by Commission Regulation (EC) No 1135/1999 (4), as amended by Regulation (EC) No 1773/1999 (5), for the purpose of awarding contracts for the supply of a number of lots of pigmeat to be delivered to Community stores; whereas a new invitation to tender should be opened to award contracts for the transport of that pigmeat from the Community stores to Russia; (3) Whereas the supply of 3 500 tonnes should be organ- ised in one single lot; (4) Whereas the special conditions applicable to that supply operation should be defined as a supplement to the provisions laid down in Regulation (EC) No 111/1999; whereas the entry into force of those conditions should be immediate; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 3 500 tonnes net of pigmeat in one single lot, as defined in Annex I, as a supply operation covered by Article 2(1)(b) of Regulation (EC) No 111/1999, in accordance with that Regulation and this Regula- tion. Article 2 1. The supply shall comprise:  take-over at the stage laid down in paragraph 2, and  transport by suitable means to the destinations to arrive no later than the dates laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destina- tion or transhipment. 2. The pigmeat lot shall be kept available for the successful tenderer in the coldstores listed in Annex II. Removal from each store must take place from the dates laid down in Annex II in conformity with the minimum loading rate per day. After expiry of 10 working days after the above dates and of the period required for removal from the stores taking into account the minimum loading rates laid down in Annex II, the successful tenderer shall be obliged to reimburse the Commis- sion for all costs incurred by the latter as a result of the delay in take-over (parking, insurance, security, securities, etc.) as laid down in Article 7a(1) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be lodged with the Spanish intervention agency, whose address is given at Annex II. The time limit for lodging tenders shall expire on 5 October 1999 at 12 noon (Brussels time). 2. Tenders shall cover the cost of transport of all the quant- ities in one lot to be taken over at the coldstores laid down in Article 2(2) and to be supplied to the destination laid down in Annex I. Article 4 1. The tendering security shall be EUR 25/t of pigmeat to be delivered. 2. The supply security shall be EUR 1 718/t of pigmeat to be delivered. It must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999 in favour of the intervention agency indicated in Article 3 for the lot in question. Article 5 The take-over certificate drawn up in accordance with Annex I to Regulation (EC) No 111/1999 shall be issued at the place of destination by the control body designated by the Commission and signed by the authorities listed in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999 the advance shall be paid on presentation of a removal certifi- cate covering the entire quantity to be delivered to a given destination on a given date. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) OJ L 135, 29.5.1999, p. 85. (5) OJ L 211, 11.8.1999, p. 46. EN Official Journal of the European Communities 28. 9. 1999L 253/4 Payment shall be made within 15 days of presentation of the application for the advance accompanied by the requisite docu- mentary evidence. Article 7 The successful tenderer shall ensure that the special stamp shown in the Annex to Commission Regulation (EC) No 385/ 1999 (1) is inserted in the transport documents. Article 8 If during performance of the transport it proves necessary to change the route indicated in the tender, the successful tenderer must without delay inform the Commission, the control body and the intervention agency concerned thereof. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities28. 9. 1999 L 253/5 ANNEX I PIGMEAT Final destinations These destinations are indicated for the purposes of drawing up the transport documents and of selecting the means of transport (railway wagons/trucks) in the event of transport by land. However, the price to be tendered must not take account of the final destination, only the frontier point. Region of Tambov 500 Region of Kemerovo 1 500 Region of Volgograd 500 Republic of Tatarstan 500 Region of Saratov 500 Total 3 500  Delivery stage: product not unloaded, either at frontier point Krasnoye or at the port of St Petersburg,  Transport means: the lot must be transported either in its entirety by sea in accordance with the second indent of Article 2(1) or in its entirety by land. In the latter event, if certain final destination regions are supplied by rail and others by truck, tenders must be accompanied by two breakdowns drawn up in accordance with Annex II to Regulation (EC) No 111/1999 and the sum tendered must be equivalent to be weighted average of the costs per tonne. The tender must indicate the quantities used to determine the weighted average,  Final date for arrival at Krasnoye frontier point in the case of land transport: 6 December 1999,  Final dates for arrival at the port in the case of sea transport: St Petersburg:  1 750 tonnes 6 December 1999,  1 750 tonnes 14 December 1999. EN Official Journal of the European Communities 28. 9. 1999L 253/6 Tonnes Minimum dailyloading rate Date available ANNEX II Lot: 3 500 tonnes 3 000 SATN 1596 (NUFRI) Ctra. Palau, km 1 E-25230 Mollerussa 200 11.10.1999 500 Suministro Medina SA Ctra. Nacional 1, km 32,3 E-28750 San AgustÃ ­n de Guadalix 100 27.9.1999 Address of the intervention agency: FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10 Fax: (34) 915 21 98 32/915 22 43 87 ANNEX III Place of takeover: In accordance with the delivery stage resulting from the means of transport used by the tenderer, in accordance with Annex I. Authorities empowered to sign the takeover certificates: (a) St Petersburg VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (b) Susemka, Bryansk and Smolensk for customs formalities for trucks VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (c) Krasnoye for customs formalities for railway wagons VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47